Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Rejected under 112b have been withdrawn in light of amendments.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al (WO8503056A1 published 07/18/1985; hereinafter Andrews).
Regarding claim 1, Andrews (Fig. 13) teaches a multifunctional container with a flexible inner insert (52) (air-tight second reservoir) placed inside of a rigid outer container (51) (first reservoir) connected to a cap (58) (closure element), which covers the single opening to the rigid outer container (51) (multifunctional container is capable of connecting to a liquid management system). Andrews (pg. 9 lines 14-20) teaches that the inner insert (52) holds clean water for washing (pg.6 line 10). Washing generates waste water, which is directed back through the cap (58) via a pipe (57) (first fluid passage) and collected in an interstitial space between the inner insert (52) and outer container (51). The collected waste water (buffer fluid) also reduces friction between the inner insert and the outer container, because it is well known in the art that the coefficients of friction of wetted non-absorptive surfaces are lower than those of dry non-absorptive surfaces (the collected water is capable of lubricating the rigid wall and the flexible wall to facilitate sliding of the flexible wall on the rigid wall). Andrews (Fig.13) teaches that a pipe (54) (second fluid passage) leads to the inner insert (52) and the other pipe (57) (first fluid passage) leads to the interstitial space between the inner insert and outer container. Andrews (Fig. 13) also teaches that the pipe (57) (first fluid passage) of the interstitial space 
However, Andrews (Fig. 13) does not teach an air passage on the outer container (51). Andrews (Fig. 12) teaches another embodiment of the multifunctional container that has a capped opening (46) (air passage) on the rigid container (41) that connects the interstitial space directly to the outside environment. It is advantageous to include a capped opening (46), because it allows waste water to be poured out of the rigid container (41) without opening a cap to a flexible inner container (42).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify, with reasonable expectation of success, the embodiment of Andrews (Fig. 13) with the capped opening (46), taught by Andrews (Fig. 12), and place the capped opening (46) on the rigid outer container (51) to provide the above advantage to pour the waste water to be poured out of the interstitial space without removing the cap (58) and inner insert (52).  
Regarding claim 2, Andrews (pg. 6 line 18 and Fig. 13) teaches the reagent pack according to claim 1 (multifunctional container, with a cap 58), and that it can be used for camping and be exposed to a wide range of environmental fluctuations. 
However, Andrews (Fig. 12 and Fig. 13) does not teach an air passage formed on the closure element. Andrews (Fig. 6) teaches a threaded port (20) and a threaded cap (19) with an opening (air passage). It is advantageous to build an opening in the threaded cap, because the opening allows pressure in an interstitial space between the inner insert and outer container to automatically equalize with environmental fluctuations.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cap (58), as taught by Andrews (Fig. 13) and as modified by Andrews (Fig. 12), with an opening (air passage), taught by Andrews (Fig. 6), to provide the above advantage to equalize the 
Regarding claim 5, Andrews teaches the reagent pack according to claim 1, wherein the flexible inner containers (second reservoirs) are capable of occupying, when full, substantially the entire volume of the interior of the rigid container (pg. 3 line 33). Andrews also teach that the inner containers are capable of occupying very little volume when they are empty (water bag 63 – Fig. 11) (a simultaneous substantially reciprocal change in the volume of an interstitial space defined by the rigid wall of the first reservoir and the flexible wall of the second reservoir).
Regarding claim 6, Andrews teaches the reagent pack according to claim 1, wherein a flexible inner insert (second reservoir) is in a rigid outer container (Fig. 13). The flexible inner insert (by the inner insert’s flexible property; see the water bag 63 in Fig. 11) is capable of being folded back to itself in parallel to a longitudinal axis through several consecutive folds and passing through the opening (first opening) on the rigid container.  
Regarding claim 7, Andrews teaches the reagent pack according to claim 1, wherein water (fluid reagent) is stored a flexible inner insert (second reservoir), located inside a multifunctional container (reagent pack) (pg. 9 line 19 and Fig. 13). Thus, the multifunctional container, with a flexible inner insert, is capable of holding liquids (a fluid reagent). 
Regarding claim 8, 
Regarding claim 9, Andrews teaches the reagent pack according to claim 8, wherein teaches two separate inner bags (separate reservoirs) are joined together at a cap of the outer container via the outlet/inlet of each compartment (Fig. 10).
Regarding claim 10, Andrews teaches the reagent pack according to claim 8, wherein fresh water is stored in multiple flexible inner bags (compartments) (page 9 line 19). Thus, the inner bags (compartments) are capable of holding liquid reagents (various fluid reagents to be used in assaying). 
Regarding claim 15, Andrew teaches the reagent pack according to claim 1, wherein an outer reservoir (first reservoir) is shaped as a rectangular box-shaped reservoir or a bottle-shaped reservoir (Fig. 10, Fig. 12, and Fig. 13). 
Regarding claim 16, Andrews teaches the reagent pack according to claim 1, (the multifunctional container – Figs. 12 and 13; see claim 1 rejection above) has an air passage at the top of the rigid container. 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 1 above, and further in view of Masuda (US20060076362A1 published 04/13/2006).
Regarding claims 3, Andrews teaches the multifunctional container of claim 1 that has an air inlet at the top of the rigid container. 
However, Andrews does not teach a gas pressure adjusting means arranged in the air passage to adjust/set the pressure within the inner space of the first reservoir by releasing air from the inner space to the ambient environment. 
Masuda teaches a gas pressure adjusting means arranged in the air passage to adjust/set the pressure within the inner space of the first reservoir by releasing air from the inner space to the ambient environment (a valve member 40 provided in the fluid outflow passage allows fluid flow out of the container main body 10 – paragraphs 17, 65, and Fig. 5). It would be advantageous to have the ability to control the flow of fluids out of the interstitial space.

Regarding claim 4, Andrews, modified by Masuda, teaches the reagent pack according to claim 3, wherein said gas pressure adjusting means is chosen from the group consisting of check valves, pressure limiting valves, automated air-release valves and manually operated valves (valve member 40 is a check valve – Masuda Figs. 1, 3b, and 5).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 1 above in view of Malin et al (US Pat No. 6,468,732 B1 published 10/22/2002; hereinafter Malin)
Regarding claim 11, Andrews teaches the reagent pack according to claim 1. 
However, Andrews does not teach that the fluid reagent is chosen, as desired, from the group consisting of isotonic diluents, differential and selective lysers, stoppers, RNA paints, detergent and cleaner liquids.
Malin teaches that the fluid reagent is chosen, as desired, from the group consisting of isotonic diluents, differential and selective lysers, stoppers, RNA paints, detergent and cleaner liquids (reagents contain the fixative glutaraldehyde as well as a detergent – column 3 lines 39-40). It would be advantageous to use a detergent in the container to facilitate washing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the container, as taught by Andrews, by adding a detergent, taught by Malin, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Andrews and Malin both reach flexible containers.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 1 above in view of Kureshy et al (US20050170356A1 published 08/04/2005; hereinafter Kureshy).
Regarding claims 12, Andrews does not teach a closure element further comprises an electronic unit adapted to store and to offer for read-out and modification reagent pack related data or an electronic unit comprises a power source and a read/write memory unit and is adapted to establish and maintain a data communication connection at least in a non-stationary manner. 
However, Kureshy (paragraph 29) teaches a read-write memory chip that will provide to the analytic device multi-reagent pack specific information, reagent-specific information, and test-specific information. Kureshy (paragraph 8) teaches that the read-write memory chip (120) provides and receives data from an analytic device and the data are modified by the analytic device over the course of multiple test procedures. Kureshy (paragraph 21 and 29) also teaches that the read-write memory chip (120) can be coupled to a CPU and power supply. The read-write memory chips is advantageous because it allows the analytic device direct access to reagent and testing data without the need of an operator, reducing the probability of operator error. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the multifunctional container, as taught by Andrews (Fig. 13) and as modified by Andrews (Fig. 12), with the read-write memory chip taught by Kureshy, to provide the above advantage of a read-write memory chip for storing reagent and testing data. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success, since Andrews and Kureshy both teach reagent packs for analytical machines.
Regarding claim 13, Andrews, modified by Kureshy, the reagent pack according to claim 12, wherein said electronic unit comprises a power source (coupled to a CPU and/or power supply – Kureshy paragraph 21) and a read/write memory unit (read-write memory chip 120 – Kureshy paragraph .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to claim 1 above, and further in view of Zumbrum et al (US Pat No. 8,505,396 B2 published 08/13/2013; hereinafter Zumbrum).
Regarding claim 14, Andrews teaches a cap (69) that covers an inlet to the fresh water compartment. 
However, Andrew does not teach sealing unit (60) configured to be inserted into passages formed in the closure element so as to provide air-tight closure of at least fluid passages of said closure element, said sealing unit made of rubber, PFTE, or vulcanized silicone. 
Zumbrum (column 3 line 15) teaches a plug (59) (sealing unit) that may be partially disposed inside the proximal end of a tube or passage.  Zumbrum (column 6 line 44) also teaches that the plug may be constructed from platinum-cured silicone (it is noted that platinum silicone is read on vulcanized silicone because vulcanization is a broad group of processes of hardening rubbers by chemically producing crosslinks between polymer chains (see “Chapter 7 - Vulcanization.” The Science and Technology of Rubber, by Burak Erman et al., Fourth Edition ed., Academic Press, 2013, pp. 338). Furthermore, platinum cured silicone is a type of addition cured silicone, which is a method that forms cross links in the rubber (see Jenkins, Kadian. “Difference between ‘curing’ and ‘vulcanisation’? – Silicone.” Silicone, 2015). It is advantageous to have a plug inside in the tube or passage because it is less likely to be displaced during transport. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cap (69) on the multifunctional container, as taught by Andrews, with the plug (sealing unit) taught by Zumbrum, to provide the above advantage of a plug (sealing unit) located inside the tube or passage. One of ordinary skill would have expected that this modification could have been performed .  
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al (US Pat No. 5,799,830A published 09/01/1998; hereinafter Carroll) in view of Andrews and Asai et al (JP2015006891A published 01/15/2015; hereinafter Asai).

    PNG
    media_image1.png
    647
    414
    media_image1.png
    Greyscale
[AltContent: oval][AltContent: textbox (first opening)][AltContent: arrow]Regarding Claim 17, Carroll (column 21 line 7) teaches a method for assembling a system for dispensing sterile fluid solutions. Carroll teaches (column 21 line 9 and column 21 line 28) obtaining a pressure vessel (12) comprising a housing (16) (first reservoir) (the walls of the housing 16 defines a first opening; see Fig. 1 below) and placing a collapsible media bag (36) (second reservoir) into a chamber (22) of the housing (16). Carroll (column 11 line 63) also teaches that the media bag (36) is passed through an enlarged entree port (272) (entree port 272 is a part of the first opening) to fit into the chamber (22).  Carroll (Fig. 16) teaches a diptub (148), interface adapters (72 and 92) (second fluid passages), and a coupling assembly (56) are on the top of the media bag, and these structures will prevent the bag from fitting through the entree port (272) laterally. Carroll inherently teaches that the media bag (36) must be folded or rolled in the longitudinal orientation to fit through the entry port (272) 
However, Carroll does not teach mounting a threaded cap to the housing (16). 
Andrews (Fig. 6) teaches a thread cap (19) used to close a threaded port (20) on a rigid container. Andrews also teaches that the cap (19) also can be connected to a pipe (11) and screw connector (12). It would be advantageous to provide a threaded connection over a hinge connection because it reduces parts and weight of the physical connection.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the access port (28) and hinge clamp (30), as taught by Carroll (Fig. 1), with the threaded cap (19) and threaded port (20) taught by Andrews, to provide the above advantages of a threaded cap and threaded port. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success, since Carroll and Andrews both teach connectors and ports on rigid containers for transferring liquids.
 	Carroll, modified by Andrews, does not teach filling a given amount of buffer fluid through a first fluid passage of the closure element into the inner space between the rigid wall of said first reservoir and the flexible wall of said second reservoir to lubricate both of said walls. 
Andrews teaches filling a given amount of buffer fluid through a first fluid passage of the closure element into the inner space between the rigid wall of said first reservoir and the flexible wall of said second reservoir to lubricate both of said walls (cap 58 with a pipe 57 for feeding the other material to 
However Carroll, modified by Andrew, do not teach filling up the second reservoir with a fluid reagent while keeping the amount of the buffer fluid constant, thereby continuously opening said second reservoir within the inner space of the first reservoir.  
Asai (paragraph 27) teaches that a gas or liquid (buffer fluid) is filled into a sealed space between an inner bag and an outer bag, and the gas or liquid (buffer fluid) between the inner and outer space remains constant when the inner bag fills. It would be advantageous to fill the space between the inner and outer containers with a constant about of fluid to provide impact protection for the inner bag (paragraph 3 – Asai).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly method, as taught by Carroll and as modified by Andrew, by adding water (buffer fluid) to the chamber (22), taught by Asai, via the pressure supply line (32) before filling the media bag (36) to provide the above advantage of impact protection taught by Asai. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success, since Carroll, Andrews, and Asai all teach flexible liquid storage containers.
Regarding claim 18
Regarding claim 19, Carroll, as modified by Andrews and modified by Asai, teaches a single flexible bag in a rigid container, in which the bag is divided into 2 compartments.
However, Carroll, as modified by Andrews and modified by Asai, do not teach compartments of the second reservoirs as separate reservoirs joined together. 
Andrews (Fig. 10) teaches two inner compartments in the form of two separate bags, located inside a rigid container.  Andrew (pg. 4 line 4) also teaches that different liquids can be introduced and removed from each compartment without contaminating the other. It is advantageous to have separate compartments, because it reduces the likelihood of cross contamination in case one bag leaks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the media bag (36), as taught by Carroll and as modified by Asai, with the separate compartments, taught by Andrews, to provide the above advantage of individual and separate compartments. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success, since Carroll, Asai, and Andrews all teach flexible containers nested within outer containers.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll, as modified by Andrews and modified by Asai, as applied to claim 17 above, and further in view of Mlodzinski et al (US Pat No.7,931,859 published 04/26/2011; hereinafter Mlodzinski).
Regarding claim 20, Carroll, as modified by Andrews and modified by Asai, teaches a media bag and housing for transferring sterile fluids, such as cell culture media (Carroll column 1 line 14).
However, Carroll, as modified by Andrews and modified by Asai, does not teach that the first and second reservoirs are sterilized before the second reservoir is fold and placed into the first reservoir. Mlodzinski (paragraph 13, Fig. 4A, and Fig. 4C) teaches a method to reduce bioburden of at least a fluid transport for vials or IV bags, with UV radiation, before fluid transfer operations. It would be 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the media bag (36) installation method, as taught by Carroll as modified by Andrews and Asai, with the sterilization method, taught by Mlodzinski, to provide the above advantage of reducing bioburden on IV bags and vials. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success, since Carroll, Asai, Andrews, and Mlodzinski all teach flexible bags containing liquids.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll, as modified by Andrews and modified by Asai, as applied to claim 17 above, and further in view of Malin.
Regarding claim 21, Carroll, as modified by Andrews and modified by Asai, teaches a media bag for holing sterile fluids, such as cell culture media.
However, Carroll, as modified by Andrews and modified by Asai, does not teach that the second reservoir comprises fluid reagents to be used in assaying human or animal whole blood. Malin (abstract) teaches a reagent composition that serves as diluent medium for blood samples. The reagent is stored in a flexible collapsible container constructed from multilayered flexible material, preferably plastic. It is advantageous to use a flexible container because it allows for economic long term storage of carbonate-containing reagents used for blood sample analysis (column 4 line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the liquids, as taught by Carroll as modified by Andrews and Asai, with the diluent for blood samples, taught by Malin, because Malin teaches the above advantage for storing diluents in flexible containers. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success, since Carroll, Asai, Andrews, and Malin all teach solutions stored in flexible containers.
Response to Arguments
In response to applicant's argument that Andrews is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Andrews is in the field of applicant’s endeavor, because Andrews and the invention as claimed relate to a type of container comprising: a rigid outer container and flexible inner container(s).
Applicant(s) arguments with respect to the rejection of claim 3 have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
In response to applicant's argument(s) regarding the rejection of claim 17 have been considered; but are not persuasive. Carroll teaches a first opening (the rigid walls of the housing 16 defines a first opening; see Fig. 1 in the rejection for claim 17) that includes ports 24, 26, 28, and 34. Therefore, Carroll teaches the first opening as claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797